Filed 5/16/18




         IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                               S104144
           v.                        )
                                     )
JOSEPH ANDREW PEREZ, JR.,            )
                                     )                       Contra Costa County
           Defendant and Appellant.  )                      Super. Ct. No. 990453-3
____________________________________)


                      ORDER MODIFYING OPINION AND
                     DENYING PETITION FOR REHEARING

THE COURT:
        The opinion in this matter filed March 1, 2018, and appearing at 4 Cal.5th 421,
is modified as follows:
        1. At the end of the first full paragraph on page 443, after the sentence ending
“they had views on the case,” the following sentence is added: “We likewise
conclude that the trial court’s decision did not amount to constitutional error.”
        2. At the end of the first paragraph on page 444, after the sentence ending in
“discretion in these circumstances,” the following sentence is added: “Nor has Perez
established that the time allotted for voir dire violated his constitutional rights.”
        These modifications do not affect the judgment.
        The petition for rehearing is denied.




                                                1